BRETT, Judge.
Plaintiff in Error, Henry Sarcoxie, defendant below, was charged by information in the Court of Common Pleas in and for 'Tulsa County, Oklahoma, with the offense •of unlawful sale of an alcoholic beverage to wit:
“2½ pints whiskey to M. K. Quesen-bury, without first having applied for and being issued a license for sale of said beverage by Oklahoma Alcoholic Beverage Control Board.”
He was tried by a jury, convicted, and punishment was fixed at $50.00 fine and 30 ■days in jail. Judgment and sentence was ■entered accordingly from which this appeal has been perfected.
The case was set for oral argument in this court on May 11, 1960; no briefs were filed and no appearance was made, and said ■cause was submitted on the record.
We have carefully examined the record for fundamental error and none appears on the face thereof.
This court has repeatedly held under such conditions the judgment and sentence will be affirmed. Welborn v. State, 95 Okl.Cr. 130, 240 P.2d 1130; Sisk v. State, 97 Okl.Cr. 229, 261 P.2d 629. The judgment and sentence is accordingly affirmed.
POWELL, P. J., and NIX, J., concur.